Case 1:02-at-06000-UN
     3:20-cv-00939-MEMDocument
                        Document
                               533
                                 1 Filed 06/10/20 Page 1 of 8
Case 1:02-at-06000-UN
     3:20-cv-00939-MEMDocument
                        Document
                               533
                                 1 Filed 06/10/20 Page 2 of 8
Case 1:02-at-06000-UN
     3:20-cv-00939-MEMDocument
                        Document
                               533
                                 1 Filed 06/10/20 Page 3 of 8
Case 1:02-at-06000-UN
     3:20-cv-00939-MEMDocument
                        Document
                               533
                                 1 Filed 06/10/20 Page 4 of 8
Case 1:02-at-06000-UN
     3:20-cv-00939-MEMDocument
                        Document
                               533
                                 1 Filed 06/10/20 Page 5 of 8
Case 1:02-at-06000-UN
     3:20-cv-00939-MEMDocument
                        Document
                               533
                                 1 Filed 06/10/20 Page 6 of 8
Case 1:02-at-06000-UN
     3:20-cv-00939-MEMDocument
                        Document
                               533
                                 1 Filed 06/10/20 Page 7 of 8
Case 1:02-at-06000-UN
     3:20-cv-00939-MEMDocument
                        Document
                               533
                                 1 Filed 06/10/20 Page 8 of 8
